Winslow, J.
The question is simply one of construction of a statute, and there is little that can be profitably said by way of argument. The provision is not as plain in its meaning as might be wished, yet the difficulty in construction does not seem great. The purpose of the act' from beginning to end was to secure uniformity in city government-This is an important, and almost a controlling, consideration. With this consideration in mind, it seems quite clear to us that the statute means that, when an existing city adopts the act, its school system shall remain as before, if it have a school board elected by the people or be operating under the district system, until changed by vote of the people, but that in all other cases (this includes a village which-organizes as a city) the board of education shall consist of one commissioner from each ward, and three from the city at large,, to be appointed by the mayor and confirmed by the council.
The village of Waukesha falls within the latter class, and hence it is the mayor’s duty to appoint a board of education,, and the judgment of the circuit court was correct.
By the Gourt.— Judgment affirmed.